DETAILED ACTION

This application is examined under the first inventor to file provisions of the AIA .
This office action in response to amendments filed on 09/27/2021.
Claim 1 is a pending claim and an independent claim, and claims 2-17 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
 obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180123682 to Jung (hereinafter “Jung”) in view of US. Pub. 20190387429 to Basu (hereinafter “Basu”).

Regarding claim 1:  Jung discloses a relay selection apparatus, applicable to relay equipment, the relay selection apparatus comprising: a transmitter configured to broadcast relay discovery information to the remote terminal, the relay discovery information including a first equipment and a second identifier (ID)  of the serving cell of the relay equipment (Jung, see paragraph [0293-0294], a remote UE selects only one of the plurality of candidate relay UEs as a relay UE according to a RAN condition, i.e., the RAN condition may be, for example, a condition on which measured quality (e.g., RSRP) in a side link with each of the plurality of candidate relay UEs, and the selection conditions may also be set based on at least one of 1) the  serving cell ID of a candidate relay UE, 2) the frequency of the serving cell of the candidate relay UE, 3) the tracking area (TA) of the serving cell of the candidate relay, 4) the PLMN ID of the candidate relay UE, 5) a relay method supported by the candidate relay UE (e.g., may provide notification of at least one relay method that belongs to a method of relaying a signal in a one-to-one manner like unicast and a method of relaying a signal in a one-to-many manner like group cast or broadcast and that is supported by the candidate relay UE), 6) the group ID of a UE group or a list of group IDs to which the candidate relay UE can provide a relay service, and 7) relay service code, for example. The remote UE may search for and receive a signal transmitted by candidate relay UEs that satisfy the conditions; and see paragraph [0296], the information about the candidate relay UE may include at least one of the UE ID, PLMN ID and supported relay type of the selected candidate relay UE ID and serving cell ID, the UE group is served by the selected relay UE and the relay UE ID is used as the group ID).  


However, Jung does not explicitly teach a receiver configured to receive a request information transmitted by a remote terminal for unicast traffic communication with a serving cell. However, Basu in the same or similar field of endeavor teaches a receiver configured to receive a request information transmitted by a remote terminal for unicast Basu, see paragraph [0177] a remote UE is out of coverage, the monitoring and transmitting resources for discovery and see paragraph [0345], a relay discovery messages are periodically broadcast by the relay UE, the periodicity used for periodically transmitting the relay discovery messages is set by the eNodeB. Note : the primary reference Jung teaches this limitation, please  see paragraphs [0232], a relay UE (rUE) is a UE configured as an rUE according to the instruction of an eNB, and the rUE broadcasts a discovery signal, etc., and thus surrounding UEs may be aware of the presence of the rUE, and the rUE may receive a D2D signal from a UE (i.e., the UE4) within the network of the serving cell, a UE (i.e., the UE2) within the network of a neighbor cell and out-of-coverage UEs (i.e., the UE1 and the UE3) for uplink transmission).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Basu into Jung’s system/method because it would allow to determine and eliminate a particular situation existing for the relay user equipment which either prevents or seriously inhibits the relay to serve as a relay for further remote user equipment.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been ensuring an efficient operation of the relay user equipment (Basu; [0288]).


  
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. See below.

Applicant argues that Jung discloses that the high layer of the remote UE starts the procedures to build up the relay link. The AS layer in the remote UE selects one candidate relay UE as a relay UE, and after the selection, the remote UE indicates the ID of selected relay UE to the higher layer of itself. This differs from the features of claim 1 where the relay equipment receives request information transmitted by a remote terminal for unicast traffic communication with a serving cell and transmits broadcast relay discovery information to the remote terminal, the relay discovery information including a first identifier (ID) of the relay equipment and a second identifier (ID) of the serving cell of the relay equipment. 

Examiner respectfully disagrees with applicant regarding the above statement, first the above statement indicates the ID of the relay UE is received by the remote UE, and the fact that the remote UE informs the higher layer is internal procedure that enable the remote UE to use the relay UE ID for communication, and this internal procedure is called higher layer or the OSI higher layer ( and also if the remote UE involves a serving cell, it informs the discovery information to the serving cell to help it in the selection process of the remote UE), second see paragraph 0291 for more information, both relay UE ID, and group ID of the remote UE group are used for unicast a one-to-one manner and broadcast  a one-to-many manner respectively, see .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose phone number is 571-2713795 can be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476